Citation Nr: 1448997	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-49 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Chisholm, Chisholm & Kilpatrick 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of PTSD with depression and anxiety.

2. The Veteran's PTSD with depression and anxiety is related to military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD with depression and anxiety have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD that is related to his service while stationed in Germany as he helped transport dead bodies that arrived at the hospital after a suicide bombing in Beirut.  The RO denied the Veteran's service connection claim for PTSD in April 2008 and the Veteran appealed to the Board.  In July 2013, the Board found that new and material evidence did exist to reopen the Veteran's claim of entitlement to service connection for PTSD but denied the underlying service connection claim as the Board determined that the Veteran did not have a diagnosis of PTSD pursuant to 38 C.F.R. § 4.125.  In May 2014, the United States Court of Appeals for Veterans Claims (Court) remanded the service connection claim to the Board pursuant to the terms of a May 2014 Joint Motion for Partial Remand (JMR).  The May 2014 JMR stated that the Veteran's pertinent VA treatment records have not been associated with the claims file.  The JMR also stated that the Board did not provide adequate reasons and bases for its determination that the Veteran did not have a diagnosis of PTSD pursuant to 38 C.F.R. § 4.125.  

Upon review of the medical evidence of record, the Board finds that the Veteran does have a sufficient diagnosis of PTSD that is related to service so as to warrant service connection for an acquired psychiatric disorder.  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2013).   

Initially, the Board notes that the Veteran's alleged in-service stressor regarding the handling of dead bodies that were transferred to Germany after a suicide bombing in Beirut was verified in February 2008.  

Next, the Board finds that the Veteran does have a current diagnosis of an acquired psychiatric disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders, fourth edition (DSM-IV).  VA treatment records include a diagnosis of depression and anxiety.  The Board acknowledges that an August 2007 VA treatment record and an April 2008 VA examination report noted that the Veteran did not have a diagnosis of PTSD.  However, review of the claims file includes a diagnosis of PTSD rendered by VA psychiatrists.  See October 2003 and August 2005 VA treatment records.  A May 2012 letter signed by the Veteran's treating psychologist also confirmed that the Veteran indeed does have a diagnosis of PTSD.  These diagnoses were made upon thorough review of the Veteran by qualified medical professionals.  Thus, there is no indication that such diagnoses were not rendered in compliance with the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (a PTSD diagnosis by a mental-health professional must be presumed, unless there is evidence to the contrary, to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor).  In light of Cohen, the Board finds that the Veteran has been diagnosed with PTSD and to determine otherwise the Board would have to rely on its own medical judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  

The October 2003 VA psychiatrist diagnosed the Veteran with PTSD after noting, in part, the Veteran's military experience of transporting dead bodies to the morgue.  An August 2005 VA psychiatrist also diagnosed the Veteran's PTSD and noted the Veteran's military service, which included transporting bodies to the morgue.  The May 2012 medical opinion from the Veteran's treating psychologist noted that she has treated the Veteran since 2011.  She stated that the Veteran's primary diagnosis was PTSD as a result of participation in morgue related duties following the bombing in Beirut.  Thus, the Board finds that there is medical evidence to establish a relationship between current symptoms and an in-service stressor sufficient to warrant service connection for PTSD. 

Additionally, the Board notes that VA treatment records include notations regarding a personality disorder.  However, a personality disorder is not a disability for VA compensation purposes.  38 C.F.R. § 4.9, 4.127 (2013); see Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012); Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).   
 
In light of the above, the Board finds that the evidence of record sufficiently supports the conclusion that the Veteran has a current diagnosis of PTSD that is related to his service, to specifically include the transporting of dead bodies to the morgue.  After resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for PTSD with depression and anxiety. 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD with depression and anxiety, is granted.  

____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


